SERIES A PREFERRED STOCK

SECURITIES PURCHASE AGREEMENT

THIS SERIES A PREFERRED STOCK SECURITIES PURCHASE AGREEMENT (this "Agreement"),
dated as of February 7, 2013 by and between Entertainment Art, Inc., a Nevada
corporation (Symbol EERT) (the "Company") and the subscribers identified herein
and on the signature pages hereto (each a "Subscriber" and collectively the
"Subscribers"). This Agreement is provided to certain prospective Subscribers
for the within described offering of the Company’s Series A Preferred Stock, par
value $0.001 per share (the "Preferred Stock" and, the shares of Preferred Stock
being offered hereby, being referred to as the "Shares").



This Agreement constitutes an irrevocable Agreement of the Subscriber to
purchase and of the Company to sell, up to a maximum aggregate of 2,000,000
shares of Preferred Stock (the "Shares") at a purchase price of $1.00 per Share
for an aggregate maximum purchase price of $2,000,000 (the "Purchase Price").

RECITALS



WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Rule 506 of Regulation D, Regulation S, and Section 4(2) of the
Securities Act (as defined below), the Company desires to offer and sell to
certain accredited investors up to 2,000,000 Shares for an aggregate offering
amount of up to $2,000,000.00. The Shares, and shares of Common Stock, par value
$0.001 per share of the Company (the "Common Stock") issuable upon conversion
thereof (the "Conversion Shares") issued herein, are sometimes collectively
referred to herein as the "Securities";



WHEREAS, the Company has filed contemporaneously herewith, a Certificate of
Designation of Series A Preferred Stock substantially in the form as annexed
hereto as Exhibit A (the "Certificate of Designation"), designating the rights,
preferences and priveledges of the Conversion Shares, and reserving for
issuance, up to 2,000,000 shares of Series A Preferred Stock for issuance in one
to 3 separate closings (presuming that all milestones and conditions to closing
have been satisfied; and



WHERAS, the Subscribers are initially investing only up to $1,150,00 in the
first closing, however, presuming all conditions have been satisfied, may invest
up to an additional $850,000 in two additional Closings;



NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers agree
as follows:

1                

             



1. Agreement to Purchase.

1.1 Closing Date. The "Closing Date" shall be the date that the Purchase Price
is transmitted by wire transfer or otherwise credited to or for the benefit of
the Company. This offering may be consummated in one or more closings from time
to time and each such date a "Closing Date." The consummation of the
transactions contemplated herein for the first Closing Date shall take place
commencing the earliest as of February 28, 2013 upon the satisfaction or waiver
of all conditions to closing set forth in this Agreement or until the maximum of
$2,000,000 of Shares are sold.



1.2 Closing Conditions;Three Closings. It is anticipated that the Company will
consummate up to 3 closings at identical terms hereto, for up to $2,000,000 for
2,000,000 Shares. The Subscribers, or their assigns, shall only be required to
invest further if the Company has satisfied all of its obligations herein, and
the performance watermarks. Subject to the satisfaction or waiver of the terms
and conditions of this Agreement, on each Closing Date, each Subscriber closing
thereupon shall purchase and the Company shall issue to each Subscriber, such
number of Shares as subscribed and paid for as provided below.



2. Representations, Warranties and Covenants of the Subscriber. Each Subscriber
represents and warrants to the Company, and covenants for the benefit of the
Company and each other Subscriber, as follows:

2.1 The Subscriber is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act"). In the alternative, the Subscriber acknowledges that it is
not a US person as defined under Regulation S, and that it is not acquiring the
Shares for re-sale or distribution in the United States other than as provided
under the safe harbor provisions of Regulation S or Regulation D or Section
4(2).

2.2 The Subscriber is acquiring the Shares for its own account and not with a
view to any distribution of any of the Securities in violation of the Securities
Act. The Subscriber understands that the current market price for the Common
Stock of the Company does not have any bearing on the Company’s actual value,
and that the same may decline precipitously once a market develops. Subscriber
further acknowledges and understands that the terms of the Shares have not been
reviewed or assessed by any independent party and were arbitrarily determined by
the Company’s board in good faith.

2.3 Each Subscriber understands that an investment in the Securities involves a
high degree of risk and illiquidity, including, risk of loss of their entire
investment. Each Subscriber represents that such Subscriber has been given full
and complete access to the Company for the purpose of obtaining such information
as such Subscriber or its qualified representative has reasonably requested in
connection with the decision to purchase the Shares. Each Subscriber represents
that such Subscriber has received and reviewed copies of the SEC reports of the
Company and term sheet as well as copies of the exhibits hereto. Each Subscriber
represents that such Subscriber has been afforded the opportunity to ask
questions of the officers of the Company regarding its business prospects and
the Shares, all as such Subscriber or such Subscriber’s qualified representative
have found necessary to make an informed investment decision to purchase the
Shares. Subscriber understands that if no market develops, that Subscriber will
not be able to sell any of the Shares or other securities acquired by it.

The Subscriber acknowledges that it has significant prior investment experience,
including investment in non-listed and non-registered securities, and that the
Subscriber recognizes the highly speculative nature of this investment. In
particular, and without limitation, the Subscriber represents that it
understands that the Company’s securities have suffered significant illiquidity
and that its current Common Stock price is not necessarily indicative of the
Company’s value and that other restricted shareholders are eligible to sell
securities pursuant to Rule 144 of the Securities Act. The Subscriber represents
that it has been furnished with, and has reviewed, all of the Company’s SEC
Reports (as hereinafter defined) as filed with the Securities and Exchange
Commission, its most recent term sheet relating to this offering, and all
documents and other information regarding the Company that the Subscriber had
requested or desired to know and all other documents which could be reasonably
provided have been made available for the Subscriber’s inspection and review;

2.4 The subscriber understands and acknowledges that currently, an affiliate of
the Company, is a control person that has acquired its shares at substantially
lower prices and that, accordingly, Subscriber will suffer immediate and
substantial dilution.

2.5 The Subscriber acknowledges that the Securities have not been passed upon or
reviewed by the Securities and Exchange Commission. The Subscriber agrees that
it will not sell, transfer or otherwise dispose of any of the Shares until they
are registered under the Securities Act, or unless an exemption from such
registration is available and that a legend substantially in the form as
provided in Section 4 below will be placed on the certificate(s) representing
the shares to such effect;

2.6 This Agreement constitutes a valid and binding agreement and obligation of
the Subscriber enforceable against the Subscriber in accordance with its terms,
subject to limitations on enforcement by general principles of equity and
bankruptcy or other laws affecting the enforcement of creditors' rights
generally;

2.7 Subscriber is not acquiring the Securities as part of a group, as such term
is defined in Section 13 of the Securities and Exchange Act of 1934, as amended
(the "Exchange Act"), and is not acting in concert with any person acting in
such manner. Subscriber makes its own voting and dispositive decisions and has
not agreed to grant any proxy or enter into any form of voting trust, agreement
or similar arrangement with respect to the Shares;

2.8 This Agreement has been duly authorized, validly executed and delivered on
behalf of the Subscriber, and the Subscriber has full power and authority to
execute and deliver this Agreement and the other agreements and documents
contemplated hereby and to perform his obligations hereunder and thereunder; and

2.9 Subscriber has not paid any finders fees, commissions or broker fees in
connection with his/her/its investment herein and has not been solicited by
means of any form of advertisement, public dissemination or solicitation.

2                

             

3. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to the Subscriber, and covenants for the benefit of the
Subscriber and Subscriber’s heirs, assigns and transferees, as follows:

3.1 Organization and Qualification. The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
State of Nevada, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in any material violation of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.

3.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
herein and otherwise to carry out its obligations hereunder, subject to consents
and waiver of anti dilution provisions of various existing shareholders. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
principles of general application.

3.3 No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 2 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement, and all other agreements entered into by the Company relating thereto
by the Company will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, or the Certificate of
Designation, (B) to the Company's knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates is a party, by which the Company or any of its Affiliates is
bound, or to which any of the properties of the Company or any of its Affiliates
is subject, or (D) the terms of any "lock-up" or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect; or

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or

(iii) except as have been waived, result in the activation of any anti-dilution
rights or a reset or re-pricing of any debt or security instrument of any other
creditor or equity holder of the Company, nor result in the acceleration of the
due date of any obligation of the Company.



3.4 Issuance of the Securities. The Shares have been, or will be, duly and
validly authorized, validly issued, fully paid and non assessable and on the
date of issuance of the Shares upon payment therefore, and if registered
pursuant to the Securities Act and resold pursuant to an effective registration
statement will be free trading and unrestricted, free and clear of all liens.
The Company has reserved 25,000,000 shares of Common Stock for issuance as
Conversion Shares and, shall reserve additional shares from time to time, if and
as necessary. The Conversion Shares have been duly and validly authorized,
designated and reserved for issuance and, upon conversion of the Shares in
accordance with their terms, such Conversion Shares shall be deemed fully paid
and non-assessable in all respects.

3.5 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials, as finally amended being collectively referred to herein as
the "SEC Reports") on a timely basis or has timely filed a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports, as
amended, complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except to the extent that such SEC Reports may have been
subsequently amended or supplemented to correct such misstatement or omission or
to correct information relating to the Company’s internal controls. The SEC
Reports (including any amendments thereto or Reports filed after the date
hereof) and their exhibits are incorporated by reference herein. The Company has
formed Biozoom Technologies, Inc., as its wholly owned subsidiary and will
issue, no less than 39,000,000 of its shares in connection with the acquisition
of certain intellectual property and other assets.

3.6 Certain Registration Matters. Assuming the accuracy of each Subscriber’s
representations and warranties, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Subscriber under this Agreement.



3                

             

4. Other Agreements of the Parties.



4.1 Other Agreements of the Parties. (a) The Company and each Subscriber agrees
that the Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an affiliate
of a Subscriber or in connection with a pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
with an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.

(b) (i) Certificates evidencing the Shares and Conversion Shares (if any are
issued upon conversion).will contain substantially the following legend, until
such time as such securities are sold pursuant to an exemption from the
Securities Act registration requirements:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

4.2 Placement Agent Fees/Expenses. The Company acknowledges that it may retain
one or more placement agents (who are appropriately FINRA registered) to act as
its managing placement agent in connection with the sale of Shares. The Company
has reserved and may pay, a cash commission of up to 7% of the amount raised and
a non-accountable expense allowance, and blue sky related costs. The Company may
also be required to pay any legal fees (of its own as well as placement agent
counsel), escrow and disbursement costs, printing, consulting or due diligence
fees of a placement agent in connection any financing.

4.3 Registration Rights. The issuance and resale of the shares have not been
registered under a Registration Statement filed and declared with the SEC and it
is not contemplated that a registration statement covering the Shares will be
filed.

4.4 Subsequent Closings/Watermarks. The within offering is contemplated at up to
$2,000,000. The Subscriber’s obligations to invest additional sums are
conditioned upon continued compliance by the Company of its obligations herein
and in the Certificate of Designations, and, in the satisfaction of the
following criteria and conditions prior to each subsequent closing:

(a) $425,000 shall be invested (425,000 shares of Series A Preferred Stock) only
upon the bona-fide sale by the Company or its subsidiaries, or manufacturing of
finished goods of an amount greater than $500,000US to a third party purchaser,
and

(b) $425,000 shall be invested (425,000 of Series A Preferred Stock) upon
rollout of a robust retail web portal that can support the general public and a
minimum of 200 retail customers for use for development or acquisition of
additional intellectual property, prototype development and

In the event that an adjustment is made at any time to the Conversion Price in
effect of the Series A Preferred Stock, then the Conversion Price in effect at
each subsequent Closing Date, shall be the Conversion Price as adjusted from
time to time, as provided in the Certificate of Designations.

5. Binding Effect; Assignment. This Agreement is not assignable by the Company.
This Agreement and any and all of the rights relating hereto are assignable and
transferable by the Subscriber without the prior written consent of the Company.
This Agreement is assignable by the Subscriber to any other potential subscriber
or assignee. This Agreement and the provisions hereof shall be binding and shall
inure to the benefit of the Company and its successors and permitted assigns
with respect to the obligations of the Subscriber under this Agreement, and to
the benefit of the Subscriber and its successors and assigns with respect to the
obligations of the Company under this Agreement. The Company hereby advises its
transfer agent in effect from time to time, that the Subscriber may sell or
assign said shares subject only to applicable Federal or State securities laws
and without any other restrictions on the part of the Company. The Company shall
pay for any legal or legend removal letter or opinion or reimburse the
reasonable costs of Subscriber (or its assigns) in obtaining the same.

4                

             

6. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, County of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

7. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.

8. Survival. The representations and warranties of the Company and the
Subscriber shall survive the Closing hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



[Company Signature Page of Entertainment Art, Inc., to eries A Preferred Stock
Securities Purchase Agreement Between Subscriber and Entertainment Art, Inc.]



IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above and, the Company hereby issues to Subscriber such number of Shares as is
set forth on the cover page hereof and on the signature page of Subscriber, to
this Agreement.

ENTERTAINMENT ART, INC.





By:_______________________________________

Name:

Title:







[Investor Signature Pages Follow]

[Counter Part Signature Page of of Subscriber, to Series A Preferred Stock
Securities Purchase Agreement Between Subscriber and Entertainment Art, Inc.]]



__________________________________________

Print Name of Subscriber:

__________________________________________

(Signature)

__________________________________________

Print name and title, if Subscriber is an entity

Investment Amount: US$ .

(same as amount identified in the line below)

No of Shares: .



Social Security No./EIN:

Date: February __, 2013

ADDRESS FOR NOTICE

Street:

City/State/Zip:

Attention:

Tel:

Fax:



EXHIBIT A

Series A Preferred Stock Certificate of Designation







 

5                

             